DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The abstract of the disclosure is objected to because the abstract contains reference numbers and exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0030946 to Gravermann et al. (hereinafter Gravermann) in view of US Publication 2011/0279108 to Barnett et al. (hereinafter Barnett) in view of WIPO Publication 2006/015966 to Birkle et al. (hereinafter Birkle; see also provided machine translation).
Claim 1
Gravermann (FIG. 7-8) discloses an impedance assembly for use in a voltage divider for sensing an AC voltage of at least 1 kV versus ground of a power-carrying conductor distributing electrical energy in a national grid (paragraph 1, 82),
wherein the impedance assembly comprises
a) carrier (12) comprising one or more dielectric layers (12; paragraph 19, 21),
b) an externally accessible high-voltage contact (20),
c) an externally accessible low-voltage contact (34), and
d) at least two dividing capacitors (paragraph 116, 85, 112. 28), electrically connected in series between the high-voltage contact (20) and the low-voltage contact (34) and operable as a high-voltage side of the voltage divider (paragraph 85),
wherein each dividing capacitor has
- two electrodes formed by opposed conductive areas (20, 34; paragraph 116, 85, 112), arranged on opposed surface portions of a specific dielectric layer (12) of the one or more dielectric layers (12),
- a dielectric (12) arranged between the electrodes (20, 34) and comprising a portion of the specific dielectric layer (12) on which the electrodes are arranged (20, 34), as recited in claim 1.
Gravermann does not expressly disclose a) a printed circuit board comprising one or more dielectric board layers, and wherein each dividing capacitor has - two electrodes formed by opposed conductive areas, arranged on opposed surface portions of a specific dielectric board layer of the one or more dielectric board layers, - a dielectric arranged between the electrodes and comprising a portion of the specific dielectric board layer on which the electrodes are arranged, as recited in claim 1.
Barnett (FIG. 4) teaches an impedance assembly comprises a) a printed circuit board (90), and wherein each dividing capacitor (82, 84, 86) has - two electrodes (92, 94, 96, 98; paragraph 48) formed by opposed conductive areas, arranged on opposed surface portions of a specific dielectric board layer of one or more dielectric board layers (paragraph 48), - a dielectric arranged between the electrodes and comprising a portion of the specific dielectric board layer on which the electrodes are arranged (paragraph 43, 47-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Barnett with Gravermann to incorporate a printed circuit board with dividing capacitors as taught by Barnett in the structure taught by Gravermann, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a plate of at least one of the first, second and third capacitors to be defined by a layer of metal in or on the printed circuit board. The layer of metal may be formed on a surface, such as an upper or lower surface of the printed circuit board. Hence, first and second plates of a capacitor may be formed on opposing upper and lower surfaces of the printed circuit board such that the non-conducting body of the printed circuit board constitutes the dielectric of the capacitor. Alternatively, at least one layer of metal may be embedded within the printed circuit board. Hence, the first and second plates of a capacitor may be formed within the printed circuit board such that they are spaced apart from each other and with their footprints overlapping, whereby a non-conducting part of the printed circuit board between the first and second plates constitutes the dielectric of the capacitor. The first and second plates may share substantially the same footprint (Barnett paragraph 33). The use of a PCB allows for well known techniques in designing and forming the dividing capacitors (paragraph 47).
Gravermann does not expressly disclose wherein any externally accessible portion of the low-voltage contact is spaced from any externally accessible portion of the high-voltage contact by a geometrical distance (D) of at least 30 mm, as recited in claim 1.
Birkle (FIG. 1; paragraph 30) teaches a printed circuit board wherein any externally accessible portion of a low-voltage contact is spaced from any externally accessible portion of the high-voltage contact by a geometrical distance (D) of at least 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Birkle with Gravermann with Barnett to incorporate a printed circuit board with dividing capacitors with dimensions as taught by Birkle in the structure taught by Gravermann with Barnett, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adequate separation and isolation of the contacts in a high-voltage system (Birkle paragraph 7) while allowing for a relatively small size (see also Gravermann paragraph 44).
Claim 2
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein the at least two dividing capacitors are electrically connected in series between the high-voltage contact and the low-voltage contact such as to provide a combined capacitance of at least 10 picofarad (Barnett paragraph 31-32).
Claim 3
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, comprising a total of six dividing capacitors (Birkle FIG. 1, paragraph 35) electrically connected in series between the high-voltage contact and the low-voltage contact such as to provide a combined capacitance of at least 10 picofarad (Barnett paragraph 31-32; see also Birkle paragraph 35), and operable as a high-voltage side of the voltage divider between the low voltage and the high voltage of the power-carrying conductor,
wherein each dividing capacitor has two electrodes formed by opposed conductive areas arranged on opposed surface portions of a specific dielectric board layer of the one or more dielectric board layers, and a dielectric arranged between the electrodes and comprising a portion of the specific dielectric board layer on which the electrodes are arranged (Barnett paragraph 43, 47-48).
Claim 4
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein the at least two dividing capacitors are electrically connected in series between the high-voltage-contact and the low-voltage contact such as to provide a combined capacitance of at least 50 picofarad (Barnett paragraph 31-32).
Claim 5
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein the printed circuit board is a multilayer printed circuit board, and wherein at least two of the conductive areas are arranged in the interior of the printed circuit board (Barnett FIG. 4; paragraph 43, 47-48).
Claim 6
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein the printed circuit board is a ceramic PCB (Gravermann paragraph 19, 21).
Claim 7
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein at least one of the dielectric board layers comprises a ceramic material (Gravermann paragraph 19, 21).
Claim 8
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein each dielectric board layer comprises a ceramic material (Gravermann paragraph 19, 21).
Claim 9
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, wherein the impedance assembly has an elongate shape and a length of 30 centimetres or less (Birkle paragraph 30).
Claim 19
Gravermann with Barnett with Birkle teaches (Gravermann paragraph 1) a power network for distributing energy in a grid, comprising a power-carrying conductor, and a voltage divider, connected to the power-carrying conductor, for sensing an AC high voltage of the power-carrying conductor, the voltage divider comprising an impedance assembly according to claim 1, as shown above.

Claims 10-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gravermann with Barnett with Birkle in view of US Publication 2016/0005511 to Gravermann et al. (hereinafter Gravermann ‘511).
Claim 10
Gravermann with Barnett with Birkle teaches the impedance assembly according to claim 1, as shown above.
Gravermann does not expressly disclose wherein at least a portion of the impedance assembly is embedded in an electrically non-conductive encapsulating material, as recited in claim 10.
Gravermann ‘511 (FIG. 8) teaches wherein at least a portion of an impedance assembly (32) is embedded in an electrically non-conductive encapsulating material (11, 20)(paragraph 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Gravermann with Barnett with Birkle to incorporate a printed circuit board in an encapsulating material as taught by Gravermann ‘511 in the structure taught Gravermann with Barnett with Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62) at or near the end of a suitably stripped power cable (paragraph 76).
Claim 11
Gravermann with Barnett with Birkle with Gravermann ‘511 teaches the impedance assembly according to claim 10, wherein the outer surface of the encapsulation material (Gravermann ‘511: 11, 20) comprises 
- a first surface region covered with an electrically conductive layer (62; paragraph 69) for being connected to high voltage; 
- a second surface region covered with an electrically conductive layer (61) for being connected to electrical ground (paragraph 81); and 
- a third surface region (20), electrically insulating and free of an electrically conductive layer, arranged between the first surface region (62) and the second surface region (61), for insulating the first surface region from the second surface region.
Claim 16
Gravermann with Barnett with Birkle teaches a sensored cable accessory, comprising an impedance assembly according to claim 1, as shown above.
Gravermann does not expressly disclose a cable termination, comprising an elastic sleeve for electrically insulating a power-carrying conductor of a power cable, the sleeve having a longitudinal cavity for accommodating the impedance assembly arranged in the cavity of the sleeve, as recited in claim 16.
Gravermann ‘511 (FIG. 7) teaches a cable termination, comprising an elastic sleeve (5) for electrically insulating a power-carrying conductor of a power cable (120), the sleeve having a longitudinal cavity for accommodating an impedance assembly (32) arranged in the cavity of the sleeve (paragraph 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Gravermann with Barnett with Birkle to incorporate a printed circuit board in an elastic sleeve as taught by Gravermann ‘511 in the structure taught Gravermann with Barnett with Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62) at or near the end of a suitably stripped power cable (paragraph 76).
Claim 17
Gravermann with Barnett with Birkle teaches a sensored cable accessory, comprising a cable plug (Gravermann FIG. 5), and an impedance assembly according to claim 1, as shown above.
Gravermann does not expressly disclose an elastic sleeve for electrically insulating a power-carrying conductor of a power cable, the sleeve having a longitudinal cavity for accommodating the impedance assembly arranged in the cavity of the sleeve, as recited in claim 17.
Gravermann ‘511 (FIG. 7) teaches a cable plug, comprising an elastic sleeve (5) for electrically insulating a power-carrying conductor of a power cable (120), the sleeve having a longitudinal cavity for accommodating an impedance assembly (32) arranged in the cavity of the sleeve (paragraph 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Gravermann with Barnett with Birkle to incorporate a printed circuit board in an elastic sleeve as taught by Gravermann ‘511 in the structure taught Gravermann with Barnett with Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62) at or near the end of a suitably stripped power cable (paragraph 76).
Claim 18
Gravermann with Barnett with Birkle teaches a kit of parts for assembling a sensored cable accessory, comprising an impedance assembly according to claim 1, as shown above.
Gravermann does not expressly an elastic sleeve for electrically insulating a power-carrying conductor of a power cable, the sleeve having a longitudinal cavity for accommodating an impedance assembly, as recited in claim 18.
Gravermann ‘511 (FIG. 1) teaches an elastic sleeve (1) for electrically insulating a power-carrying conductor of a power cable, the sleeve having a longitudinal cavity for accommodating an impedance assembly (30; paragraph 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Gravermann with Barnett with Birkle to incorporate a kit with an elastic sleeve as taught by Gravermann ‘511 in the structure taught Gravermann with Barnett with Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62) at or near the end of a suitably stripped power cable (paragraph 76).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Birkle in view of Gravermann ‘511.
Claim 12
Birkle (FIG. 1-2) discloses an impedance assembly for use in a voltage divider for sensing an AC voltage of between 6 kV and 175 kV of an inner conductor of a power cable distributing electrical energy in a grid (paragraph 2, 4),
wherein the impedance assembly (S) has an elongate shape defining a first end portion and an opposed second end portion, and wherein the impedance assembly comprises
a) a substrate (LP),
b) a high-voltage contact (A0), arranged at the first end portion, for galvanic connection to the inner conductor,
c) a low-voltage contact (AN), arranged at the second end portion at a distance of at least 12 centimetres from the high-voltage contact (paragraph 30), for electrical connection to a low voltage of 10 volt or lower, and
d) a resistor layer (RP2..N and L), arranged on an inner or an outer surface of the substrate (paragraph 30) and extending between the first end portion and the second end portion, electrically connected in series between the high-voltage contact and the low-voltage contact such as to provide a resistance of at least 50 MΩ (paragraph 34-35),
wherein the resistor layer is operable as a high-voltage side of the voltage divider between the low voltage and the high voltage of the inner conductor (FIG. 2), as recited in claim 12.
Birkle does not expressly disclose the impedance assembly for accommodation in a longitudinal cavity of an elastic sleeve for insulating the power cable, as recited in claim 12.
Gravermann ‘511 (FIG. 1) teaches an impedance assembly (30) has an elongate shape defining a first end portion and an opposed second end portion, for accommodation in a longitudinal cavity of an elastic sleeve (1) for insulating a power cable (paragraph 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Birkle to incorporate a printed circuit board in an elastic sleeve as taught by Gravermann ‘511 in the structure taught Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62).
Claim 13
Birkle with Gravermann ‘511 teaches the impedance assembly according to claim 12, wherein the resistor layer extends lengthwise for at least 100 mm (Birkle paragraph 30).
Claim 14
Birkle with Gravermann ‘511 teaches the impedance assembly according to claim 12, further comprising a second resistor layer (Birkle one of RPN and L), electrically connected in series with the first resistor layer (the remainder of RPN and L), operable as a low-voltage side of the voltage divider for sensing a voltage of the inner conductor (FIG. 1-2).
Claim 15
Birkle (FIG. 1-2) discloses an impedance assembly for use in a voltage divider for sensing an AC voltage of between 6 kV and 175 kV of an inner conductor of a power cable distributing electrical energy in a grid (paragraph 2, 4),
wherein the impedance assembly (S) has an elongate shape defining a first end portion and an opposed second end portion, and wherein the impedance assembly (S) comprises
a) a substrate (LP),
b) a high-voltage contact (A0), arranged at the first end portion, for galvanic connection to the inner conductor,
c) a low-voltage contact (AN), arranged at the second end portion at a distance of at least 12 centimetres from the high-voltage contact (paragraph 30), for electrical connection to a low voltage of 10 volt or lower, and
d) a plurality of impedance elements (RP1..RPN, C1..CN), arranged on an inner or an outer surface of the substrate (LP) and extending between the first end portion and the second end portion, electrically connected in series between the high-voltage contact (A0) and the low-voltage contact (AN) such as to provide a resistance of at least 50 MΩ (paragraph 34-35; see FIG. 2),
wherein the voltage divider is mixed, such that one dividing impedance element (RP) is of one type and the other dividing impedance element (C) is of a different type,
wherein one dividing impedance (RP, C) is operable as a high-voltage side of the voltage divider between the low voltage and the high voltage of the inner conductor, as recited in claim 15.
Birkle does not expressly disclose the impedance assembly for accommodation in a longitudinal cavity of an elastic sleeve for insulating the power cable, as recited in claim 15.
Gravermann ‘511 (FIG. 1) teaches an impedance assembly (30) has an elongate shape defining a first end portion and an opposed second end portion, for accommodation in a longitudinal cavity of an elastic sleeve (1) for insulating a power cable (paragraph 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gravermann ‘511 with Birkle to incorporate a printed circuit board in an elastic sleeve as taught by Gravermann ‘511 in the structure taught Birkle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adding additional functionality to traditional expandable or shrinkable sleeves (Gravermann ‘511 paragraph 47) and allows for sealing and protection against humidity (paragraph 61-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220030701 (see, e.g., paragraph 19-20); US 20210239738 (see, e.g., paragraph 41); and US 20190086444 (see, e.g., paragraph 129). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848